NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1785-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DANTE SELBY, a/k/a
GIGGER, and SELBY TABOO,

     Defendant-Appellant.
____________________________

                   Submitted March 9, 2022 – Decided March 21, 2022

                   Before Judges Whipple and Geiger.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 17-01-0131,
                   and Accusation No. 18-05-0871.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Phuong V. Dao, Designated Counsel, on the
                   brief).

                   Cary Shill, Acting Atlantic County Prosecutor, attorney
                   for respondent (Kristen Pulkstenis, Special Deputy
                   Attorney General/Acting Assistant Prosecutor, of
                   counsel and on the brief).
PER CURIAM

      Defendant Dante Selby appeals from the denial of his petition for post-

conviction relief (PCR) without an evidentiary hearing. For the reasons that

follow, we decline to consider the arguments defendant raises for the first time

on appeal and otherwise affirm because defendant failed to establish a prima

facie showing of ineffective assistance of counsel.

      We take the following facts from the record. An Atlantic County grand

jury returned a nine-count indictment charging defendant with: three counts of

third-degree possession of a controlled dangerous substance (CDS) (cocaine,

heroin, and MDMA, respectively), N.J.S.A. 2C:35-10(a)(1) (counts one, two,

and three); two counts of third-degree possession of CDS with intent to

distribute, N.J.S.A. 2C:35-5(a)(1) (cocaine and MDMA, respectively) (counts

four and five); second-degree unlawful possession of a handgun, N.J.S.A.

2C:39-5(b)(1) (count six); second-degree possession of a firearm while in the

course of committing a violation of N.J.S.A. 2C:35-5(a)(1), N.J.S.A. 2C:39-

4.1(a) (count seven); third-degree possession of a weapon for an unlawful

purpose, N.J.S.A. 2C:39-4(d) (count eight); and second-degree certain persons

not to have firearms, N.J.S.A. 2C:39-7(b)(1) (count nine). A separate accusation




                                                                          A-1785-20
                                       2
charged defendant with third-degree possession of CDS with intent to distribute

(heroin), N.J.S.A. 2C:35-5(b)(3).

      On May 31, 2018, defendant pled guilty to counts four and five of the

indictment and to the accusation after waiving his rights to indictment, remain

silent, and trial by jury. The plea agreement permitted defendant to apply to

Drug Court (now known as Recovery Court) and provided for a recommended

alternative sentence of concurrent six-year terms, subject to a three-year period

of parole ineligibility, on each count, forfeiture of $590, and dismissal of the

other seven counts. Defendant applied to Recovery Court and sentencing was

held in abeyance pending the outcome of that application.

      During the plea hearing, defendant testified that he understood the terms

of the plea agreement, including the recommended sentence, that he was

satisfied with the advice he received from trial counsel, that no one forced,

threatened, or coerced him to plead guilty, and that he was guilty of the three

counts of possession of CDS with intent to distribute. He then provided an

adequate factual basis for his plea to each count. The court found defendant

entered the pleas freely, voluntarily, and knowingly and accepted the pleas.

      As part of defendant's application to Recovery Court, defendant

underwent a Treatment Assessment Services for the Courts (TASC) evaluation


                                                                           A-1785-20
                                       3
by a Recovery Court substance abuse evaluator. 1 The TASC evaluation found

defendant was not a drug user, suffered from mild alcohol abuse, and

recommended that he not be admitted into Recovery Court.2           In response,

defendant moved for special probation under N.J.S.A. 2C:35-14, which provides

an alternate route to Recovery Court.

       On April 12, 2019, the trial court heard argument on defendant's motion.

At the outset, trial counsel noted that the plea agreement was based upon

defendant's drug history and dependency. Counsel asserted that defendant pled

guilty so that he could "get in" Recovery Court. Counsel stated that he submitted

several TASC evaluations3 and claimed they showed that defendant was

"extremely drug dependent."


1
  A TASC evaluation is a substance abuse assessment by a certified or licensed
substance abuse evaluator that is utilized to determine if an applicant is
clinically eligible for Recovery Court. "Following the evaluation, the substance
abuse evaluator must produce a written evaluation to determine the presence and
severity of a substance use disorder . . . and level of care" recommended.
ADMIN. OFF. OF THE CTS., N.J. STATEWIDE D RUG COURT MANUAL (Dec. 2020).
"TASC evaluations provide sentencing courts with 'the full measure of [the
defendant's] substance abuse history[,]'" State v. Harris, 466 N.J. Super. 502,
545 (App. Div. 2021) (alteration in original) (quoting State v. Clarke, 203 N.J.
166, 183 (2010)), and determine if the applicant is drug dependent and the
corresponding level of recommended treatment.
2
    The record on appeal does not include the TASC evaluation.
3
    The record on appeal also does not include these other TASC evaluations.
                                                                           A-1785-20
                                        4
      Counsel explained the discrepancy between the TASC evaluations was

because defendant "didn't fully understand the ramifications behind the TASC

evaluation," and when the evaluator asked him "questions pertaining to the

case[,] he didn't know" it was a "confidential conversation" that could not be

used against him at trial.    Counsel asserted that misunderstanding led to

defendant's inaccurate answers during the evaluation, which resulted in the

TASC evaluation's conclusion that defendant was not drug dependent.

      Counsel emphasized that at the time defendant was admitted to the county

jail, medical staff deemed defendant drug dependent, suffering from withdrawal,

and placed him in detoxification. The handwritten entries on the intake and

referral forms are only partially legible and somewhat equivocal. What is clear

is that defendant was referred for "drugs and alcohol." A physician prescribed

medication and issued orders to monitor defendant for a minimum of eight days.

One progress note indicated "[s]table drug withdrawal continue current

treatment plan." An alcohol/drug withdrawal evaluation form noted unstable

withdrawal on December 10 and stable drug withdrawal on December 14.

Undated "Medical Sheets and Flow Chart for Alcohol/Drug Program" prescribed

promethazine, an anti-vomiting medication, and indicated defendant had no

complaints on days three through eight of the detox. It appears to designate the


                                                                          A-1785-20
                                       5
withdrawal as from opioids. However, a health evaluation form asked: "Are you

currently detoxing?" and the box is checked "No." Another question asked:

"Have you had withdrawal problems in the past?" and the box is checked "No."

Defendant's behavior was marked "Appropriate" and he was approved for

general population.

      Trial counsel essentially argued that defendant was both clinically and

legally eligible for Recovery Court and should have been admitted into the

program.     He indicated defendant was willing to attend an inpatient

rehabilitation program.

      During the motion hearing defendant interjected that he had "a really bad

pill problem" due to a herniated disc in his lower back. He stated he had been

"in and out of jail" and had violated probation and parole by using drugs. He

asserted that incarceration did not help him with his "drug addiction problem,"

he had never participated in a program, and when released from jail he resorts

to drugs.

      The court denied defendant's motion and sentenced him that same day. In

its oral decision, the court noted that defendant told the TASC evaluator that "he

would get out of prison and return to selling drugs and always wind up back in

prison. Not using drugs, selling drugs." Defendant interjected that he "never


                                                                            A-1785-20
                                        6
said that." The court stated that although it released defendant from jail to obtain

another TASC evaluation, the assessment defendant obtained was "not a TASC

evaluation." It did not contain a narrative or a treatment recommendation.

Instead, it merely printed out the DSM-54 criteria used to diagnose addiction

disorders. The court determined that defendant was clinically ineligible for

Recovery Court.

       As to sentencing, the judge noted defendant was married and had three

children.   Twenty-eight arrests led to eighteen convictions, including five for

indictable crimes, and twelve for disorderly persons offenses. As a juvenile,

defendant incurred sixteen arrests and three delinquency adjudications.

       The judge gave substantial weight to aggravating factors three (risk of re-

offense), N.J.S.A. 2C:44-1(a)(3); six (seriousness and extent of prior criminal

record), N.J.S.A. 2C:44-1(a)(6); and nine (need for general and specific

deterrence), N.J.S.A. 2C:44-1(a)(9). The judge found no mitigating factors and

that the aggravating factors clearly and convincingly outweighed the non -

existent mitigating factors.

       Defendant was sentenced in accordance with the plea agreement to three

concurrent six-year terms, subject to a three-year period of parole ineligibility,


4
    D IAGNOSTIC AND STATISTICAL MANUAL OF MENTAL D ISORDERS (5th ed. 2013).
                                                                              A-1785-20
                                         7
and forfeiture of $590. The remaining counts were dismissed. Defendant did

not move to withdraw his plea before or after sentencing and did not file a direct

appeal from his conviction or sentence.

      Instead, defendant filed a pro se petition for PCR that claimed ineffective

assistance of trial counsel based on trial counsel's alleged failure to properly

investigate the case. PCR counsel was assigned to represent him. PCR counsel

argued that trial counsel was ineffective by: (1) failing to obtain and present

medical records relating to defendant's drug dependence, which would have

altered plea negotiations and sentencing; and (2) cumulative error by otherwise

failing to negotiate and argue for an appropriate sentence, especially relating to

Recovery Court eligibility. An evidentiary hearing was requested.

      Counsel argued that despite both trial counsel and the trial court being

aware of defendant's drug dependency, the court determined that appropriate

documentation was not submitted to confirm defendant was drug dependent.

Counsel contended documentation showing past and current drug dependency

was available. Counsel asserted it was reasonably likely that the State and the

court would have agreed to a lower sentence with drug treatment that would

provide the requisite level of care and early probation if trial counsel had

properly negotiated and advocated for that result.


                                                                            A-1785-20
                                        8
      Regarding sentencing, counsel contended that while drug dependence is

not a mitigating factor, it should be fully considered in order to fashion an

appropriate sentence. Defendant requested a modification of his sentence with

credit for time served.

      The PCR court heard oral argument on March 10, 2021. PCR counsel

argued that trial counsel failed to "submit the appropriate paperwork to Drug

Court" despite defendant's drug dependence. Counsel asserted that defendant

did "not have any violent convictions" and "would have been a good candidate

for Drug Court." He noted that defendant was being treated at the Bo Robinson

Assessment & Treatment Center. The State argued that the TASC evaluator

determined that defendant did not qualify for Drug Court because there was only

minor alcohol abuse. The State contended trial counsel could not be deemed

ineffective if defendant was not eligible for Recovery Court.

      The PCR court denied the petition without an evidentiary hearing. In its

oral decision, the court reasoned that the denial of entry into Recovery Court

was because defendant was not clinically eligible, not because of ineffective

assistance of counsel. The court noted the TASC evaluation found only mild

alcohol abuse. It further noted that the charges were for "selling as opposed to




                                                                          A-1785-20
                                       9
using drugs" and that defendant "indicated he was prepared to do it again." 5 The

court concluded that defendant's submissions had been properly considered by

the Recovery Court.

      This appeal followed. Defendant raises the following points:

            POINT I

            TRIAL COUNSEL WAS INEFFECTIVE FOR
            FAILING TO SUBMIT DRUG ASSESSMENT AND
            OTHER PAPERWORK IN SUPPORT OF DRUG
            COURT AND/OR SPECIAL-PROBATION.

            POINT II

            DEFENDANT'S GUILTY PLEA WAS                        NOT
            VOLUNTARILY,     KNOWINGLY,                        AND
            INTELLIGENTLY MADE.

            POINT III

            PCR AND TRIAL COUNSEL WERE INEFFECTIVE
            FOR NOT FILING OR REQUESTING A DIRECT
            APPEAL TO BE FILED ON DEFENDANT'S
            BEHALF.

      Under the Sixth Amendment of the United States Constitution, a criminal

defendant is guaranteed the effective assistance of legal counsel in his defense.

Strickland v. Washington, 466 U.S. 668, 685-86 (1984). To establish a prima



5
 The record reflects that defendant pled guilty to three counts of possession of
CDS with intent to distribute, not distribution.
                                                                           A-1785-20
                                      10
facie claim of ineffective assistance of counsel, a defendant must satisfy the two-

part test enunciated in Strickland by demonstrating that: (1) counsel's

performance was deficient, and (2) the deficient performance actually

prejudiced the accused's defense. Id. at 687; accord State v. Fritz, 105 N.J. 42,

58 (1987) (adopting the Strickland two-part test in New Jersey).

      To meet the first prong, defendant must establish that his counsel "made

errors so serious that counsel was not functioning as the 'counsel' guaranteed the

defendant by the Sixth Amendment." Strickland, 466 U.S. at 687. Defendant

must rebut the "strong presumption that counsel's conduct [fell] within the wide

range of reasonable professional assistance[.]" Id. at 689.

      To satisfy the second prong, defendant must establish "a reasonable

probability that, but for counsel's unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Id. at 694.

      When a guilty plea is involved, the defendant must demonstrate that "(i)

counsel's assistance was not 'within the range of competence demanded of

attorneys in criminal cases'; and (ii) 'that there is a reasonable probability that,

but for counsel's errors, [the defendant] would not have pled guilty and would

have insisted on going to trial.'" State v. Nuñez-Valdéz, 200 N.J. 129, 139


                                                                              A-1785-20
                                        11
(2009) (alteration in original) (quoting State v. DiFrisco, 137 N.J. 434, 457

(1994)).

      Defendant argues he was entitled to an evidentiary hearing because there

were genuine issues of material fact in dispute. He contends that his assertion

that his guilty plea was coerced is supported because as soon as he entered the

guilty pleas, "he informed the State and the trial court that he would apply for

Drug Court[]." He further contends that trial counsel was aware of his arrests

and drug issues, which would qualify him for Drug Court, yet "trial counsel

failed to obtain and submit a proper and accepted drug assessment or TASC

evaluation."

      Rule 3:22-10(b) provides:

               A defendant shall be entitled to an evidentiary hearing
               only upon the establishment of a prima facie case in
               support of [PCR], a determination by the court that
               there are material issues of disputed fact that cannot be
               resolved by reference to the existing record, and a
               determination that an evidentiary hearing is necessary
               to resolve the claims for relief. To establish a prima
               facie case, defendant must demonstrate a reasonable
               likelihood that his or her claim, viewing the facts
               alleged in the light most favorable to defendant, will
               ultimately succeed on the merits.

In turn, Rule 3:22-10(c) provides: "Any factual assertion that provides the

predicate for a claim of relief must be made by an affidavit or certification . . .


                                                                             A-1785-20
                                         12
based upon personal knowledge of the declarant before the court may grant an

evidentiary hearing."

      Defendant's bare allegation that his plea was coerced was not supported

by an affidavit, certification, or other competent evidence. Defendant d id not

recount what counsel said to him or otherwise describe the nature or extent of

the purported coercion. Nor did he describe its impact upon him. Also absent

is any allegation that trial counsel misled him, made false promises, or provided

incorrect legal advice that led him to plead guilty.

      With regard to counsel's alleged failure to obtain a TASC evaluation o r

acceptable substance abuse assessment, we note that defendant was found

clinically ineligible for Recovery Court because the information that defendant

himself provided to the TASC evaluator did not demonstrate that he was drug

dependent. Notably, defendant does not contend that trial counsel told him to

understate his drug abuse history, drug use leading up to his arrest, drug

dependence, or opiate withdrawal.

      Notably, defendant did not present the PCR court with a TASC evaluation

or acceptable substance abuse assessment that met the requirements for

admission into Recovery Court. The jail medical unit records contained in the

confidential appendix fall far short of providing the necessary narrative of


                                                                           A-1785-20
                                       13
defendant's substance abuse history, then current level of drug usage and

dependency, and recommended treatment level.

      Defendant bore the burden of establishing a prima facie claim. State v.

Gaitan, 209 N.J. 339, 350 (2012). To meet that burden, he had to "do more than

make bald assertions that he was denied the effective assistance of counsel" to

establish a prima facie claim entitling him to an evidentiary hearing. State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).                Defendant's

unsupported claims did not present a prima facie case for PCR. Accordingly,

his argument that trial counsel was ineffective by failing to submit a TASC

evaluation or acceptable substance abuse assessment was properly denied

without an evidentiary hearing.

      We next address defendant's argument that his plea was not made

voluntarily, knowingly, and intelligently. The transcript of the plea hearing

belies his argument.

      During the plea hearing, defendant acknowledged that: he was satisfied

with the advice of trial counsel, who had reviewed the plea agreement with him;

his answers to the questions on the plea form were truthful; he understood the

terms of the plea agreement, including the recommended sentence; no one forced

him to plead guilty; he was pleading guilty to three counts of possession of CDS


                                                                          A-1785-20
                                      14
because he was, in fact, guilty of those offenses, he was pleading guilty

voluntarily, and had no questions for the court.       Defendant answered each

question clearly and without hesitation. He then provided a sufficient factual

basis for his plea to each of the three counts, acknowledging that he was

knowingly in possession of CDS with intent to distribute the drugs, which he

knew was illegal. Defendant admitted to being in possession of fifty bags of

heroin on two occasions. That quantity is consistent with an intent to distribute.

      Lastly, in Point III, defendant argues for the first time on appeal that trial

counsel was ineffective by failing to file a direct appeal from the Recovery Court

denial. He claims he wanted to appeal that decision.

      As a threshold matter, we will not consider this argument. This contention

was not presented to the PCR court for its review, despite defendant's

opportunity to do so in his pro se petition and his counseled brief. Nor was the

issue raised during oral argument before the PCR court. Moreover, defendant

did not submit a sworn statement in the form of an affidavit or certification, or

other competent evidence to the PCR court, or this court, in support of that

argument. See Cummings, 321 N.J. Super. at 170 (citing R. 1:6-6); see also R.

3:22-8 (requiring the petition to "set forth with specificity the facts upon which

the claim for relief is based, the legal grounds of complaint asserted, and the


                                                                              A-1785-20
                                       15
particular relief sought"); R. 3:22-10(c) (requiring factual assertions that provide

the predicate for a PCR claim to be made by an affidavit or certification based

upon personal knowledge of the declarant).

      "For sound jurisprudential reasons, with few exceptions, '[we] will decline

to consider questions or issues not properly presented to the trial court when an

opportunity for such a presentation is available.'" State v. Witt, 223 N.J. 409,

419 (2015) (quoting State v. Robinson, 200 N.J. 1, 20 (2009)). Indeed, our

Supreme Court has long held appellate courts do not "consider questions or

issues not properly presented to the trial court when an opportunity for such a

presentation is available 'unless the questions so raised on appeal go to the

jurisdiction of the trial court or concern matters of great public interest.'" Nieder

v. Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973) (quoting Reynolds Offset Co.

v. Summer, 58 N.J. Super. 542, 548 (App. Div. 1959)). "Generally, an appellate

court will not consider issues, even constitutional ones, which were not raised

below." State v. Galicia, 210 N.J. 364, 383 (2012).

      Defendant's newly minted argument is not jurisdictional in nature and

does not substantially implicate the public interest. Moreover, the record is

insufficient to permit the adjudication of defendant's delayed challenge,

especially here, where defendant failed to support his bare assertions with a


                                                                              A-1785-20
                                        16
previously filed sworn statement that "allege[s] facts sufficient to demonstrate

counsel's alleged substandard performance." Cummings, 321 N.J. Super. at 170.

      Because we review the PCR court's ruling in view of the record before us,

we decline to consider this belated, unsupported argument, which was not raised

before the PCR court.

      Affirmed.




                                                                          A-1785-20
                                      17